Mr. Justice del Toro
delivered the opinion of the court.
The complaint in this case was filed in the Municipal Court of Añasco, the pertinent parts of which are as follows:
‘ ‘ That on the morning of August 19, 1912, in the Latin-American Club of Añasco, of the judicial municipal district of Añasco, P. B., the said accused, in the presence of five persons there assembled, drew a deadly weapon in a violent, angry and threatening manner when there was no need for it in his own defense.” '
The accused was found guilty in the municipal:court and. appealed to the District Court of Mayagüez. The case being tried there de novo according to law, he was again found guilty of the act charged, which is made an offense by section 370 of the Penal Code, whereupon he appealed to this court.
The appellant did not appear at the hearing of his appeal, but filed through' his counsel a brief alleging that the charge made against him in the complaint was not supported by the. evidence. The fiscal,- both orally and in his statement of the case, opposed the reversal of the judgment appealed from.
The record contains a statement of the case duly certified to by the trial judge, in which is included all the evidence admitted during the trial in the district court consisting of the testimony of several witnesses. The most important and complete declaration made by the witnesses was the following : ...
“My name is Manuel Antonio Guzmán. I am a farmer, a property owner and resident of Añasco, in which town I was on August .19 in the Latin-American Club where there' was a ball in progress. I know José N. Guzman, whom Í saw that night at the ball. On the night mentioned in the complaint I formed part of the entertainment committee at the Latin-American Club. Between ten and eleven o’clock the president of the club, on leaving, left me in charge to preserve order. Between one and two o ’clock in the morning I was in the billiard room and' José N. Guzmán entered carrying a revolver. I approached him and asked him politely 'to give me the revolver. He refused and I endeavored to take it away from him, struggling-*52with him for that purpose. lie entered carrying tbe revolver in bis hand. He did not have tbe revolver in bis band when ascending the stairway but when be entered tbe billiard room. He came into tbe billiard room from tbe other room, tbe bar. I saw bim with tbe revolver in bis band as be entered the door which connects tbe rooms, but be was acting quietly. He came in and I approached bim and asked bim to give me tbe revolver. He was carrying tbe revolver in bis band in this way. When he entered be and I were tbe only persons in tbe room. Tbe revolver was like tbe one being shown me, with a black stock, but I cannot say that this is tbe same one. Tbe defendant was acting quietly. He was not quarreling with anybody nor with me. He bad no trouble there and afterward when I asked bim two or three times to give me tbe revolver and insisted on taking it away from bim he said he would not give it to me. I was responsible for the order in tbe club and bad authority to prohibit tbe carrying of arms. I asked bim to give the weapon to me, but seeing that be would not do so I tried to take it from bim. I grabbed tbe revolver, seizing bis wrist and tbe revolver, but could not take it from him. He was bolding tbe revolver with one band, but during tbe struggle it was held by bis two hands and both of mine. There was no one else there at that time, but later people began to come in, Urrutia, Dueño and others. I have never bad any trouble with tbe accused.”
To questions put to Mm by tbe judge be replied:
“I cannot state how long we struggled, ten or fifteen minutes, perhaps, before tbe people began to come in. Tbe accused resisted to prevent me from taking the revolver from bim. He became angry and was violent while struggling to keep tbe revolver. The accused said that he would not give me tbe revolver and asked who was I that he should give it to me. He said this in anger, and while be was in this mood I insisted on taking tbe revolver. While we were engaged in this struggle Carlos Urrutia, Doctor Dueño and others entered, among them tbe marshal who took tbe revolver. When all these persons arrived be still had the revolver in his hand and the marshal took it from, him.”
Tbe testimony of tbe other witnesses did not contradict that of Manuel Antonio Guzman, but on tbe contrary corroborated it' in many points. Tbe defendant did not offer any evidence and tbe only question calling for .our decision *53is whether or not the facts disclosed by the evidence constitute the offense mentioned in section 370 of the Penal Code,, which says:
“Every person who, not in necessary self-defense, in the presence of two or more persons, draws or exhibits. any deadly weapon in a rnde, angry, and threatening manner, or who, in any manner unlawfully uses the same, in any fight or quarrel, is guilty of a misdemeanor. ’ ’
Said section is found in Title XV of the code, relating to crimes against the public peace. The ground upon which the act therein mentioned is punished, independently of that of carrying the weapon or of committing ¿n assault therewith, is that of disturbing the public peace caused-by the offender’s drawing or exhibiting a -deadly weapon in a rude, angry, and threatening manner, or by using the same in a fight or quarrel without any necessity therefor.
Do all the essential elements of the offense prosecuted and for which the accused has been punished exist' in this particular case in either of its two aspects?
Such elements are:

First:

(a) To draw or exhibit a deadly weapon;
(b) In the presence of two or more persons;
(c) In a rude, angry, and threatening manner;
(d) Not in necessary self-defense.

Second:

Unlawfully using the deadly weapon in any fight or quarrel.
In our judgment the evidence introduced does not show the existence of all the elements constituting the offense in any of its aspects.
Analyzing the testimony of the witness, G-uzmán, which as we have already stated is the most complete of any introduced, we cannot conclude that the defendant drew or exhib*54ited the deadly weapon in a rude, angry, or threatening mcm~ ner, in the presence of ’two or. more persons.
When the accused entered the billiard room with'the weapon in his hand he was conducting himself peacefully, and witness Guzman was the only person present.
Had the defendant entered the club in a violent or angry manner with the weapon in his hand threatening to fire it, thus disturbing the peace of the persons present, then it might be^ concluded that he committed the offense with which he was charged and for which he was punished.
But no such fact appears from the evidence and the per-sistency of the accused in refusing to relinquish his weapon voluntarily, retaining its possession in'the presence of several persons, cannot be considered, as the fiscal contends, as an act equivalent' to exhibiting a deadly weapon in a rude, angry, and threatening manner, in the presence of two or more persons.
Perhaps it may be' deduced from the testimony that the defendant became enraged when refusing to give' up the weapon, but there is'not the slightest hint in any of the testimony that he acted threateningly, which is a necessary element for the complete perpetration of the offense. The law requires that the offender act in a rude, angry, and threatening manner, and the defendant in this case simply refused to deliver the weapon without threatening anybody with it.
It may be that the acts of the defendant .constituted an offense, but it was not the offense provided against and punishable by. section 370 of the Penal Code according to the evidence. And this being the fact, the conclusion must follow necessarily that the appeal should be sustained and the judgment appealed from reversed, the defendant being ac'quitted of the charge made against him.

Reversed.

Chief Justice' Hernández and Justicés MacLeary, Wolf ■and Aldrey eonctirred. '